Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuolf (20200125635).

As per claim 1, Nuolf (20200125635) teaches a computer implemented method of context based autocomplete of text (as, performing autocomplete/type-ahead – para 0006), comprising: 
receiving input text; identifying a context associated with said input text from a plurality of contexts, by feeding the input text into a context-prediction component of a machine learning model that predicts a said context out of said plurality of contexts (as receiving user input and using prediction to determine the remaining input, using machine learning – para 0004; while using knowledge bases for the training – para 0067 --  “ the artificial neural network can learn that when a data object (e.g., data inputted by a user) includes value A and value B, then value C is predicted as relevant data for the user who originally inputted the data object. In yet another example, a support vector machine can be used either to generate output data that is used as a prediction, or to identify learned patterns within the data set”; and using the model for different categories/topics, such as medical tests or pharmaceuticals, as an example – para 0074);
 selecting a context-specific component of the machine learning model from a plurality of context-specific components according to the identified context (as, applying the component of the model towards a specific category – para 0074 – category/word vectorization according to the category of, as example, medical tests, drug codes for pharmaceuticals, and the like); wherein each of said plurality of context-specific components is trained to generate autocompleted text associated with a respective context pre-defined for the respective context-specific component (as the remaining unentered data fields are automatically filled by predicting the fields based on the user-entered fields – par 0069; further, type-ahead features show possible fill-ins – using the prediction model after every character is typed in by the user); feeding the input text into the selected context-specific component that outputs autocomplete text associated with the identified context; and providing the autocomplete text (as, using the prediction of the models, to perform an autocomplete in the interface – para 0006; para 0065) . 

As per claim 2, Nuolf (20200125635) teaches the method of claim 1, further comprising: extracting embeddings from the context-prediction component of the machine learning model fed the input text (as, applying the component of the model towards a specific category – para 0074 – category/word vectorization according to the category of, as example, medical tests, drug codes for pharmaceuticals, and the like); 
mapping the embeddings to one of a plurality of clusters, each respective cluster denoting one respective context of the plurality of contexts (as, clustering the according to the stored input data as well as the actions performed based on the data – para 0042; the actions are the autocomplete according to the categories of the input text – in light of the example given above, ie, medical test/drug codes/etc.), wherein the context is predicted according to the respective cluster (as, using the clustering techniques in the language model to predict the codes/other data – para 0067). 

As per claim 3, Nuolf (20200125635) teaches the method of claim 2, wherein the context-prediction component is implemented as a neural network (as using a neural network for the prediction – para 0067), wherein the embeddings are represented as a vector and extracted as hidden states from internal layers of the neural network (as using support vector machines as part of the neural network – para 0067, and neural networks by definition contain hidden layers), wherein each of the plurality of clusters is defined as points within a multidimensional space, and the context is predicted according to the cluster that has a shortest distance to the vector representation of the input text (as, using clustering techniques – para 0067, and measuring statistics of the clustering, including a similarity measurement – para 0058; examiner notes that similarity measurements use distance calculations). 

As per claim 4, Nuolf (20200125635) teaches the method of claim 2, wherein the embeddings are mapped to one of the plurality of clusters by a clustering model that is trained using an unsupervised approach (as using hierarchical clustering – unsupervised – para 0067). 

As per claim 5, Nuolf (20200125635) teaches the method of claim 1, wherein the receiving, feeding the text into the context-prediction component, the selecting, the feeding the text into the selected context-specific component, and the providing (as applied to claim 1 above),
 are dynamically iterated for additional received text, wherein the context is dynamically adapted according to the additional received text (as, repeating and updating code segment values from the originally predicted values – para 0088). 

As per claim 6, Nuolf (20200125635) teaches the method of claim 1, wherein when the context-prediction component predicts at least two different contexts of the plurality of contexts, at least two context-specific components are selected according to the at least two different contexts (as receiving user input and using prediction to determine the remaining input, using machine learning – para 0004; while using knowledge bases for the training – para 0067; and using the model for different categories/topics, such as medical tests or pharmaceuticals, as an example – para 0074), 
the input text is fed into each one of the at least two different context-specific components that output respective autocomplete text (as, the display interface, corresponding to one or more code segment – fig. 7, subblock 730; this allots for more-than-one code field entry);
 and at two different autocomplete texts outputted by the context-specific components are presented on a display for selection of one of the at least two different autocomplete texts for completion of the input text (as performing the autocomplete, as mapped above in claim 1, for the more-than-one fields, and generating the output – fig. 7, subblock 760). 

Claims 7-8,10-12, a method claims whose steps are in common with the method steps of claims 1-6 above and as such, claims 7-8 are similar in scope and content and therefore, claims 7-8 are rejected under similar rationale as presented against claims 1-6 above.

As per claim 9, Nuolf (20200125635) teaches the method of claim 8, wherein the language model comprises a pre-trained generic language model trained on generic text that is unlabeled with an indication of context (as using unlabeled, unsupervised clustering models – para 0067), and the language model is trained by fine tuning the pre-trained generic language model on the plurality of text elements and associated labels indicative of context (and using supervised multi-label classifiers, para 0067, to predict the outcome – the categories available for both supervised and unsupervised, are the medical test/drug codes, as described above in claim 1). 

As per claim 13, Nuolf (20200125635) teaches the method of claim 8, wherein the plurality of text elements are semi-structured metadata, and the labels are automatically extracted from the semi-structured metadata using a label extraction machine learning model trained on a training dataset of text and associated labels (as, during document processing, using stored document as a training data set, for training a model, which includes using the document+item as ‘labeled data’, to be used in a supervised learning algorithm – para 0083). 

Claims 14-15 are system claims that perform the method steps in claim 1-13 above and as such, claims 14-15 are similar in scope and content to the common claim elements found in claims 1-13 above and therefore, claims 14-15 are rejected under similar rationale as presented against claims 1-13 above.
Response to Arguments

Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.  As per applicants arguments against the Nuolf reference and the concentration on the log data/log monitoring and referring to para 0035 of Nuolf, examiner argues that this information is toward database/device information including names an personal information, as well as application data, etc -  see para 0031, 0037-0040.  Examiner has pointed to other paragraphs of Nuolf, meeting the previous and current claim scope, which deals with the prediction of input data sets by the user, filling out form fields, etc.  Applicants rebuttal has focused on other section of Nuolf not pertinent to the referral paragraphs used by the examiner, in the office action rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form, and explained in detail below:
Examiner notes the representative pieces of prior art below, with features that are in common with the other references listed on the PTO-892 form:

Singh et al (20170277770, 20170277737) teaches smart autocomplete (abstract, para 0020) with clustering and prediction according to category – para 0023-0024)

Santos (20170351951) teaches recommendations/predictions for autocomplete applications – para 0073, utilizing neural networks (para 0070) with labeling queries and categories in clustering – para 0060-0064).

Shah (20170024392) teaches indexing of user content based on categories (para 0042-0044), using supervised/unsupervised learning and multiple types of clustering – para 0041; to be used in autocomplete engines (para 0055). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            09/04/2022